DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/28/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuno (JP 2000-198327, with English machine translation) in view of Tatsumi (JP2015-131523, with US2016/0243901 as English language equivalent), Koda (JP2010-012829, with English machine translation), Ueda (WO2014/073418, with US20150283865 as English equivalent), and Takada (JP2014-162283, with English machine translation).
Regarding claim 1, Sakuno recites a pneumatic tire comprising a pair of beads with each bead including a core 3, said core being formed by winding a cord or strand made of non-stretchable material such as steel wire in a spiral shape (lines 39-43,99-102, see Fig. 1). Sakuno discloses that the core can have a cross-sectional shape such as circle, parallelogram, rectangle, hexagon, or other polygons but does not expressly disclose the row arrangement as claimed (lines 44-51). In the same field of endeavor 
As to the outline of the bead contour, Sakuno teaches the bead as having a bead bottom surface 4 that is inclined to the axial direction, a bead outer surface 5, and a bead arc 6 that smoothly connects between them (lines 52-56, Fig. 1). As to the angle of the bead bottom surface, Sakuno teaches an angle of 5 to 25 degrees (lines 80-84) and provides working examples having angles of 17 degrees (see Table 1), said value falling within the claimed range. 
Sakuno teaches an arc 6 smoothly connecting the bottom and outer surface of the bead but is silent as to its radius of curvature. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the arc as 8 to 12mm since Koda, similarly directed towards a pneumatic tire bead structure, teaches a bead contour wherein the heel portion has a radius of curvature R1 of 7mm or more, preferably 9 to 11mm, in order to improve rim assembly and prevent reinforcing layer damage ([0017]), said range falling within the claimed range.
Sakuno is silent as to the distance between the bottom surface and the radially inner side of the bead core; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the distance as 2.5 to 4.5 mm since Ueda, similarly directed towards a tire bead, teaches configuring the distance L between the midpoint of the core to the bottom surface 
While Sakuno is silent as to an inner liner, tie gum, and chafers, such structures are very common and conventional in the tire art. Takada, similarly directed towards a tire, teaches providing a tire with a chafer rubber 11 for abrasion resistance and protection to the bead when it abuts the rim flange, an inner liner 10 (structurally equivalent to claimed main layer) for air shielding property, and an insulation rubber 9 (equivalent to tie gum layer) to improve the adhesion between carcass and innerliner as well as absorbing shear strain ([0038-0040]). As to the location of terminal end of the inner liner (main portion), Takada discloses the liner 10 as having a bent portion 10b that extends axially outwards and under the bead core to provide excellent air shielding properties, to suppress the permeation of moisture, and to prevent the bead core from rusting ([0043]). The illustrations depict the liner's terminal end at about the midpoint of the core and, moreover, Takada discloses that the end portion 10c may be positioned axially outward from the bead core ([0043,0052])--thus suggesting the inner liner extends axially underneath the entirety of the bead core. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with chafers and inner liner with a main layer and tie gum layer since Takada, similarly directed towards a tire, teaches configuring the tire with a chafer rubber 11 to provide abrasion resistance and protection to the bead when it abuts the rim flange; an inner liner 10 (structurally equivalent to claimed main layer) to provide air shielding property and prevent moisture permeation/rust; and an insulation rubber 9 (equivalent to tie gum layer) to improve the adhesion between carcass and innerliner as well as to 
In providing the inner liner under the bead core, the sum of the distance between the core inner surface and tie gum layer, the thickness of the tie gum, the thickness of the main layer, and the distance between the main layer and bottom surface would be equal to the distance between the bottom of the bead core and the bottom surface with this distance being addressed above in view of Ueda. 
Regarding claim 2, while Sakuno and Koda do not expressly disclose the axial width of the arc; Sakuno does teach that the arc smoothly connects with the bottom and outer bead surfaces (4 and 5; lines 52-56) and that the bottom surface is 17 degrees in the working examples (Table). Sakuno also clearly illustrates the outer surface as extending in the radial direction (Fig. 1). Examiner notes that the outer surface extending radially is also consistent with Koda's disclosure that the outer surface angle γ can be -2 to 2 degrees in order to enhance rim assembly and detachment resistance ([0014]). The axial width of the arc under such conditions is R - R*sin(θ) (wherein R is the radius of curvature of the arc and theta is angle of the bottom surface, see annotated figure below). Examiner notes that Koda discloses R1 can be 9 to 11mm ([0017]) and given θ of 17 degrees from Sakuno, the axial width would range from 6.4 to 7.8 mm, said range overlapping the claimed range.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the axial width of the heel arc as 6 to 7 mm since Sakuno and Koda disclose inclination angles and arc radius to improve bead surface stability and rim assembly which yield arc dimensions that overlap the claimed ranges.

    PNG
    media_image1.png
    325
    340
    media_image1.png
    Greyscale

Regarding claim 15, Sakuno does not disclose the fastening force gradient; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the gradient as less than or equal to 3000 N/mm since:
(1) Tatsumi teaches that the fastening force gradient is preferably less than or equal to 4000 N/mm in order to prevent rim slip and separation from the rim and allow for easy fitting ([0058-59]), said range overlapping the claimed range; and 
(2) Tatsumi discloses the rim fastening gradient as a result effective variable for controlling rim slip and ease of fitting ([0049]), and it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618 (CCPA1977); See also In re Boesch, 617 F.2d 272 (CCPA 1980).
Regarding claim 16, as discussed in claim 1, Takada discloses that the end of the inner liner (equivalent to main layer) may be located axially outward from the bead core ([0043]), thus suggesting the main layer extend under the bead core, including the inner row's midpoint. In the embodiment of Fig. 4, Takada depicts the chafer 11 as forming the bottom surface of the bead while being in direct contact with the bent portion of the inner liner (see 10b). In providing the inner liner under the bead . 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 20150239299) in view of Koda (JP2010-012829, with English machine translation).
Regarding claim 11, Sakamoto discloses a pneumatic tire comprising a pair of beads with each bead including a core 3, said core being formed by winding a cord or strand made of non-stretchable material such as steel wire in a spiral shape ([0007-08], see Fig. 1,2). Sakamoto teaches a bead core having at least three wire layers in the tire radial direction and preferably includes a 4th layer ([0009,0016]). Sakamoto discloses the 1st, 2nd, 3rd, and 4th layers as shifted from each other in the tire axial direction with the number of wire turns in the 2nd and 4th wire layers being larger by one than the number of wire turns in the 3rd wire layer ([0010,0016-0019]). Sakamoto provides Fig. 5(b) as an illustration of a bead including this 1st-4th wire arrangement wherein the even-numbered rows have one more wire than the odd-numbered rows ([0071-0073]). While the specific working embodiments have a 5th layer, the Sakamoto is not limited to the illustrative embodiments ([0087]). The broader disclosure is towards a bead with "at least three wire layers" and preferably a 4th layer ([0009,0016], see claims 5,6). In providing a 4 layer bead core, the last row (4th layer) would have one more wire than the second to last row (3rd) ([0016-0019,0072]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the bead core with row arrangement and wire numbers as claimed since (1) Sakamoto's broader disclosure suggests a 4 layer bead core wherein the 2nd and 4th rows are axially shifted from the 1st and 3rd rows and the even-numbered rows include one more bead wire than the odd-numbered rows ([0010,0016-0019,0071-0073]). One would have been 
As to the outline of the bead contour, Sakamoto illustrates an arc in the heel portion of the bead but does not disclose the radius of curvature. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the arc as 8 to 12mm since Koda, similarly directed towards a pneumatic tire bead structure, teaches a bead contour wherein the heel portion has a radius of curvature R1 of 7mm or more, preferably 9 to 11mm, in order to improve rim assembly and prevent reinforcing layer damage ([0017]), said range falling within the claimed range.

Claims 1, 2, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuno (JP 2000-198327, with English machine translation) in view of Sakamoto (US 20150239299), Koda (JP2010-012829, with English machine translation), Ueda (WO2014/073418, with US20150283865 as English equivalent), and Takada (JP2014-162283, with English machine translation).
Regarding claims 1, 13, 14, Sakuno recites a pneumatic tire comprising a pair of beads with each bead including a core 3, said core being formed by winding a cord or strand made of non-stretchable material such as steel wire in a spiral shape (lines 39-43,99-102, see Fig. 1). Sakuno discloses that the core can have a cross-sectional shape such as circle, parallelogram, rectangle, hexagon, or other polygons but does not expressly disclose the row arrangement as claimed (lines 44-51). In the same field of endeavor of tire bead cores, Sakamoto teaches a bead core having four rows aligned in an almost axial direction, said first row having one fewer bead wire, and inner/outer side ends which satisfy the claimed bead structure (see Figs. 5b and 6a embodiments, [0007-08]). Sakamoto teaches that the bead core design enhance the steering stability, durability and uniformity of the bead portion ([0073,0080]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the bead core with row arrangement as claimed since Sakamoto teaches a core structure 
As to the outline of the bead contour, Sakuno teaches the bead as having a bead bottom surface 4 that is inclined to the axial direction, a bead outer surface 5, and a bead arc 6 that smoothly connects between them (lines 52-56, Fig. 1). As to the angle of the bead bottom surface, Sakuno teaches an angle of 5 to 25 degrees (lines 80-84) and provides working examples having angles of 17 degrees (see Table 1), said value falling within the claimed range. 
Sakuno teaches an arc 6 smoothly connecting the bottom and outer surface of the bead but is silent as to its radius of curvature. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the arc as 8 to 12mm since Koda, similarly directed towards a pneumatic tire bead structure, teaches a bead contour wherein the heel portion has a radius of curvature R1 of 7mm or more, preferably 9 to 11mm, in order to improve rim assembly and prevent reinforcing layer damage ([0017]), said range falling within the claimed range.
Sakuno is silent as to the distance between the bottom surface and the radially inner side of the bead core; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the distance as 2.5 to 4.5 mm since Ueda, similarly directed towards a tire bead, teaches configuring the distance L between the midpoint of the core to the bottom surface (chafer) as 4 to 8mm in order to obtain sufficient fastening force when the tire is mounted on a rim ([0035, 0041]), said range overlapping the claimed range. Additionally, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F2.d 618, 195 USPQ 6 (CCPA 1977). One would have been motivated to adjust the distance between bead core and bead bottom surface in order to control the degree of fastening force when the bead is mounted on a rim.
While Sakuno is silent as to an inner liner, tie gum, and chafers, such structures are very common and conventional in the tire art. Takada, similarly directed towards a tire, teaches providing a tire with a chafer rubber 11 for abrasion resistance and protection to the bead when it abuts the rim flange, an inner liner 10 (structurally equivalent to claimed main layer) for air shielding property, and an insulation rubber 9 (equivalent to tie gum layer) to improve the adhesion between carcass and innerliner as well as absorbing shear strain ([0038-0040]). As to the location of terminal end of the inner liner (main portion), Takada discloses the liner 10 as having a bent portion 10b that extends axially outwards and under the bead core to provide excellent air shielding properties, to suppress the permeation of moisture, and to prevent the bead core from rusting ([0043]). The illustrations depict the liner's terminal end at about the midpoint of the core and, moreover, Takada discloses that the end portion 10c may be positioned axially outward from the bead core ([0043,0052])--thus suggesting the inner liner extends axially underneath the entirety of the bead core. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with chafers and inner liner with a main layer and tie gum layer since Takada, similarly directed towards a tire, teaches configuring the tire with a chafer rubber 11 to provide abrasion resistance and protection to the bead when it abuts the rim flange; an inner liner 10 (structurally equivalent to claimed main layer) to provide air shielding property and prevent moisture permeation/rust; and an insulation rubber 9 (equivalent to tie gum layer) to improve the adhesion between carcass and innerliner as well as to absorb shear strain ([0038-0040,0043,0052]). Further it would have been obvious to a person having ordinary skill in the art to extend the main layer and tie gum under the core midpoint since Takada teaches that the bent portion suppresses moisture permeation, that the tie gum is arranged to enhance adhesion between the inner liner and carcass, and that the liner's end portion may be located axially outwards from the bead core ([0043,0052]). 
In providing the inner liner under the bead core, the sum of the distance between the core inner surface and tie gum layer, the thickness of the tie gum, the thickness of the main layer, and the distance between the main layer and bottom surface would be equal to the distance between the bottom of the bead core and the bottom surface with this distance being addressed above in view of Ueda. 
Regarding claim 2, while Sakuno and Koda do not expressly disclose the axial width of the arc; Sakuno does teach that the arc smoothly connects with the bottom and outer bead surfaces (4 and 5; lines 52-56) and that the bottom surface is 17 degrees in the working examples (Table). Sakuno also clearly illustrates the outer surface as extending in the radial direction (Fig. 1). Examiner notes that the outer surface extending radially is also consistent with Koda's disclosure that the outer surface angle γ can be -2 to 2 degrees in order to enhance rim assembly and detachment resistance ([0014]). The axial width of the arc under such conditions is R - R*sin(θ) (wherein R is the radius of curvature of the arc and theta is angle of the bottom surface, see annotated figure above). Examiner notes that Koda discloses R1 can be 9 to 11mm ([0017]) and given θ of 17 degrees from Sakuno, the axial width would range from 6.4 to 7.8 mm, said range overlapping the claimed range.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the axial width of the heel arc as 6 to 7 mm since Sakuno and Koda disclose inclination angles and arc radius to improve bead surface stability and rim assembly which yield arc dimensions that overlap the claimed ranges.
Regarding claim 16, as discussed in claim 1, Takada discloses that the end of the inner liner (equivalent to main layer) may be located axially outward from the bead core ([0043]), thus suggesting the main layer extend under the bead core, including the inner row's midpoint. In the embodiment of Fig. 4, Takada depicts the chafer 11 as forming the bottom surface of the bead while being in direct contact with the bent portion of the inner liner (see 10b). In providing the inner liner under the bead core, the sum of the distance between the core inner surface and tie gum layer, the thickness of the tie gum, the thickness of the main layer, and the chafer thickness would be equal to the distance between 
Regarding claim 17, Sakamoto teaches a bead core having at least three wire layers in the tire radial direction and preferably includes a 4th layer ([0009,0016]). Sakamoto discloses the 1st, 2nd, 3rd, and 4th layers as shifted from each other in the tire axial direction with the number of wire turns in the 2nd and 4th wire layers being larger by one than the number of wire turns in the 3rd wire layer ([0010,0016-0019]). Sakamoto provides Fig. 5(b) as an illustration of a bead including this 1st-4th wire arrangement wherein the even-numbered rows have one more wire than the odd-numbered rows ([0071-0073]). While the specific working embodiments have a 5th layer, the Sakamoto is not limited to the illustrative embodiments ([0087]). The broader disclosure is towards a bead with "at least three wire layers" and preferably a 4th layer ([0009,0016], see claims 5,6). In providing a 4 layer bead core, the last row (4th layer) would have one more wire than the second to last row (3rd) ([0016-0019,0072]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the bead core with row arrangement and wire numbers as claimed since (1) Sakamoto's broader disclosure suggests a 4 layer bead core wherein the 2nd and 4th rows are axially shifted from the 1st and 3rd rows and the even-numbered rows include one more bead wire than the odd-numbered rows ([0010,0016-0019,0071-0073]). One would have been motivated to configure the bead rows with offset arrangement so that the wires engage with one another to prevent bead core deformation ([0073]).

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive.
For the first and third rejections, Applicant argues that the sum D in the amended claim is different from the L of Ueda because L does not include a thickness of the main layer. The sum D is not disclosed in Ueda.
The arguments are unpersuasive. The claim recites the distance as between the bottom surface and the radially inner side surface of the core. Similarly, Ueda describes L as the thickness, in the radial direction, between the chafer (forms bottom surface) to the core (radially inner side surface of the core)(see Fig. 1, [0007,0035]). Thickness L encompasses plural layers (Fig. 1) and while a main layer (inner liner) is not included in Ueda, the disclosure does not define thickness L in a manner that precludes or teaches away from its presence. Moreover, Takada is cited for disclosing an inner liner (equivalent to main portion), tie gum, and chafer structure where the inner liner's terminal end is bent and extends axially under the bead core to provide excellent air shielding properties, to suppress the permeation of moisture, and to prevent the bead core from rusting ([0043]). 
For the second rejection, Applicant argues Sakamoto fails to disclose a combination of bead core features in claim 11.
Examiner disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. MPEP 2123. While the illustrated Fig. 5B embodiment no longer meets the all of the bead core limitations, Sakamoto's broader disclosure includes 4 layer bead cores which would meet the claim limitations. See detailed rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749